Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 1 of 53




                         IN THE UNITED STATES DISTRIT COURT

                            FOR THE DISTRICT OF COLORADO

                                         AP DOCKET

Civil Action Number 20-cv-01366-MSK

ANDREA C JOHNSTON,

          Plaintiff,

v.

ANDREW M. SAUL, Commissioner of Social Security,

          Defendant.


                       PLAINTIFF’S OPENING BRIEF - CORRECTED




     I.      INTRODUCTION AND REQUEST FOR RELIEF

                       The Plaintiff respectfully requests the Court to review this case and

                 reverse the unfavorable decision of the Administrative Law Judge (ALJ),

                 where she determined the Plaintiff “not disabled”.

                       The Plaintiff further requests the Court to remand for immediate

                 award of Disability Insurance Benefits (DIB), representing the maximum

                 monthly amount and any additional relief as may be just and proper under

                 the circumstances of this case. The delays in awarding the Plaintiff her

                 DIB continue to cause debilitating financial stress and exacerbate

                 the Plaintiff’s mental health symptoms.

                                           Page 1 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 2 of 53




                   The Plaintiff respectfully contends that the ALJ made errors of law,

            as defined by the United States Federal Administrative Law, within Codes

            of Federal Regulations (CFRs) 20 CFR 404.1520 et seq., and 20 CFR

            416.920 et seq., and within 20 CFR 404.1529 et seq.; and 20 CFR

            416.929 et seq..

                   She further contends that the ALJ erred by misapplying several

            rules in the Social Security Rulings (SSRs): SSR 16-3p, SSR 96-8p and

            SSR 00-4p.

   II.   STATEMENT OF FACTS

         A. Standard of Review

                   The standard of review in this case is Statute 42 USC 405(g) and

            Statute 42 USC 1383(c).

         B. Jurisdiction

                   The Plaintiff’s right to Federal Court review for claims under Title II

            (Social Security) is provided for in Section 205(g) of the Social Security

            Act. This section is also Section 405(g) of the United States Code.

                   The right to Federal Court review for claims under Title XVI

            (Supplemental Security Income) is provided for in the Section 1631(c)(3)

            of the Social Security Act. This is also Section 1383(c) of Title 42 of the

            United States Code.




                                       Page 2 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 3 of 53




                   The Plaintiff resides at 6217 South Sterne Parkway in Littleton,

            Colorado, and the hearing presided by ALJ Cynthia K. Hale on September

            23, 2019, took place at the Denver Office of Hearings Operations (OHO),

            located at 1244 Speer Boulevard in Denver, Colorado.

                   The ALJ’s decision became the final decision of the Commissioner

            of Social Security in the Plaintiff’s case, as stated in the notification letter

            from the Appeals Council (AC), dated April 17, 2020. The Plaintiff has

            exhausted all administrative remedies available.

                   Thus, the United States District Court for the District of Colorado is

            the appropriate venue for this case.

         C. Procedural History

                   On June 28, 2018, the Plaintiff protectively filed a Title II application

            for a period of disability and DIB, as Social Security Disability Income

            (SSDI). The Plaintiff also protectively filed a Title XVI application for

            Supplemental Security Income (SSI). In both applications, the Plaintiff

            stated her inability to work began June 15, 2017. These claims were

            denied initially on October 1, 2018. (AR 96-99) Thereafter, the Plaintiff

            filed a written request for hearing on October 25, 2018. (20 CFR 404.929

            et seq. and 416.1429 et seq.) (AR 100)

                   The Plaintiff appeared and testified at a hearing held on September

            23, 2019, in Denver, Colorado with Cynthia K. Hale, ALJ, presiding.


                                        Page 3 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 4 of 53




            William J. Tysdal, an impartial vocational expert (VE), also appeared at

            the hearing. The Plaintiff was represented by Thomas G. Hill, an attorney.

            The Plaintiff was notified of “Decision – Unfavorable” in a letter from the

            ALJ dated November 6, 2019. (AR 10-29)

                   Plaintiff’s attorney Steven R. Earl filed a request to have the ALJ’s

            decision reviewed by the Appeals Council (AC), at the U.S. Social Security

            Administration - Office of Disability Adjudication and Review on December

            10, 2019. (AR 155-156) The Plaintiff’s attorney Thomas G. Hill submitted

            a Representative Brief to the AC on January 7, 2020. (AR 252-254) The

            AC denied to review the ALJ’s decision, so the ALJ’s decision became the

            final decision of the Commissioner of Social Security in the Plaintiff’s case,

            as stated in the AC’s notification letter, dated April 17, 2020. (AR 1-6)

                   On May 13, 2020, the Plaintiff filed a Federal complaint in United

            States District Court, District of Colorado, for review and reversal of the

            ALJ’s decision of “not disabled”. (ECF 1)

         D. Plaintiff’s History of Mental Disorders

                   The Plaintiff’s mental disorders have spanned more than forty

            years, precipitated by long-term persistent trauma she suffered from

            childhood, and continuing into her adulthood, for decades. (AR 19, 249-

            251) Beginning in 1978, she witnessed her mother suffer from severe

            alcoholism and attempt suicide dozens of times. She witnessed her


                                       Page 4 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 5 of 53




            mother being revived from flatline emergency events on multiple

            occasions, and placed on psychiatric holds in hospitals.

                   From age 12 until age 22, the Plaintiff was convinced that she

            carried the daily responsibility to monitor and keep her mother alive, and

            to protect her younger brother from her mother’s self-destructive and

            abusive behavior. The Plaintiff’s father was living in another state with his

            new family, and the Plaintiff was afraid to ask for help family members or

            anyone else, because of the shame it caused her family, and the anger it

            caused from her mother.

                   The Plaintiff did not receive professional mental health treatment

            until her diagnoses of depression and anxiety, following an emotional

            breakdown in 2001. (AR 19) Prior to age 35, the Plaintiff remained

            untreated and unmedicated for her mental disorders. During that time, she

            was involved in two abusive relationships, where she endured physical

            and emotional trauma over a period of many years. Her coping

            mechanisms became so fatigued that average stressors had become very

            exaggerated in her mind.

                   During late 2001 and early 2002, she suffered the deaths of both of

            her grandmothers, who had been her dearest relatives and best parental

            figures throughout her life. (AR 251) This caused the Plaintiff to fall into a

            deep, grieving depression, forcing her to leave the highest paying job in

            her work history, where she earned more than $80,000 in salary. Her

                                       Page 5 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 6 of 53




                earning capacity declined steadily thereafter, until she became unable to

                work at all.1 in 2017. (AR 165-166)

                         In 2003, the Plaintiff lost her marriage and primary custody of her

                two small children, ages five and six, due to her mental health functional

                impairments. (AR 468-486)

                         During several years between 2001 and 2017, the Plaintiff was

                unable to work, due to mental distress. (AR 165-166) During these times,

                she did not have insurance and remained untreated, without medications.

                Whenever she did manage to keep a job and health insurance, she

                continued mental health care treatment and her prescriptions. (AR 468-

                486)

                         In September 2007, the Plaintiff suffered debilitating shock when

                her first cousin died by suicide, via shotgun. (AR 251) She fell again into

                debilitating grief and depression. She was unable to work full time, so she

                worked part-time from 2007 until 2012. (AR 165-166)

                         Beginning in July 2012, the Plaintiff managed to start work full-time

                again, earning $16.00 per hour. In September 2016, the Plaintiff was

                forced to leave her job, because she was no longer able to cope with the

                mental distress she suffered at work. (AR 19) She began working




1
 The Plaintiff received income in 2017 from her former employer, Computershare. This compensation represented
back-pay for wages she earned from January to August of 2016. (AR 15)

                                                Page 6 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 7 of 53




            part-time from home on June 1, 2017, and was forced to quit again just a

            few weeks later, due to a devastating mental crisis. (id.)

                   On June 15, 2017, the Plaintiff’s 19-year-old daughter was

            diagnosed with sudden onset of bipolar-1 disorder and schizo-affective

            disorder. That same day, her daughter learned from her psychiatrist that

            her prognosis was very grim. She was devastated, and attempted suicide

            by swallowing lethal doses of both of her psychiatric prescriptions.

                   The Plaintiff witnessed her youngest child stop breathing on the

            way to Littleton Hospital, where her daughter was revived. (AR 249-251)

            However, her daughter suffered serious organ damage to her heart, lungs,

            liver and brain due to drug poisoning. The Plaintiff’s daughter remains

            afflicted with delusions, hallucinations and drug addiction, and she has

            been homeless, hospitalized and transient since 2018.

                   Soon after her daughter’s suicide attempt in June 2017, the Plaintiff

            began re-experiencing many years of unresolved traumatic events from

            the previous decades of her life, causing overwhelming emotional pain,

            anxiety and inability to cope with stress. Her nightmares were horrific, and

            she was unable to sleep. (id.) On June 20, 2017 she was rushed to

            Littleton Hospital during a panic attack, then referred to AllHealth Network

            in Littleton for outpatient treatment. (AR 249, 288-292)




                                      Page 7 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 8 of 53




                   The Plaintiff remains in treatment for bi-weekly therapy and

            psychiatric sessions every three months. (AR 293-441, 563-662) She was

            diagnosed with post-traumatic stress disorder (PTSD) in 2017, in addition

            to depression and anxiety. (AR 309)

                   The Plaintiff’s prescriptions have been significantly increased

            and/or replaced over time, because her body developed a tolerance

            causing the medications to stop working. (AR 309, 314, 323, 334,429,

            608-610, 661) The Plaintiff is resistant to increasing her dosages of

            prescriptions, due to the severe side effects of sedation and fatigue.

            (AR 19)

                   Despite her diligence in continuous treatment at AllHealth Network

            since 2017, the Plaintiff’s debilitating symptoms of depression, anxiety and

            PTSD have not been cured. Her medications do not alleviate all of her

            symptoms. (id.) Her condition has been classified as “chronic”

            consistently, by her treating mental health physicians, since 2013:

                   1. Dr. Linda Williams, MD., (AR 269-286)

                   2. Dr. Michael R. Greher, PhD. (neuropsychologist), from

                      UCHealth (AR 549)

                   3. Dr. Maninder Bali, MD from AllHealth Network. (AR 320, 322,

                      331, 395, 425, 436, 574, 580, 592, 599, 618, 624, 630, 650,

                      657, 673)



                                      Page 8 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 9 of 53




                   In addition, Dr. Bali’s professional mental evaluation in September

            2019 (a few weeks prior the ALJ hearing), states that the Plaintiff’s

            prognosis was “fair” and her response to treatment was also “fair”.

            (AR 669) Dr. Bali also stated that the Plaintiff’s “symptoms are

            recurrent and severe which impair functioning”. (AR 674)

                   The Plaintiff began working with her therapists in bi-weekly

            sessions at AllHealth Network in 2017 to strengthen her coping skills and

            to begin healing emotional scars from her past. (AR 293-441, 563-662)

            Due to a series of overwhelming events soon after, most of the Plaintiff’s

            therapy sessions were dedicated to crisis management and coping with

            her daily stress. (AR 249-251) Therefore, her deep emotional scars have

            not been resolved, and she suffers re-experiencing old trauma on a daily

            basis. She remains in treatment bi-weekly and is highly dedicated to

            continuing her mental health treatment indefinitely, working toward healing

            herself.

                   The Plaintiff struggled against homelessness in 2018 (AR 419, 424,

            427), and she continues to suffer from debilitating anxiety, caused by her

            inability to secure housing for herself. Her symptoms remain severe,

            exacerbated by the continuing series of traumatic events caused by her

            daughter’s mental illness and unrelenting anxiety caused by her financial

            distress.



                                      Page 9 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 10 of 53




         E. Key Findings of the ALJ

                   Summary: “The claimant has not been under a disability, as

            defined in the Social Security Act, from June 15, 2017, through the date of

            this decision (20 CFR 404.1520(g) and 416.920(g)).” (AR 24)

                   RFC Findings: The ALJ’s findings regarding the Plaintiff’s Residual

            Functioning Capacity (RFC): “After careful consideration of the entire

            record, the undersigned finds that the claimant has the residual functional

            capacity to perform a full range of work at all exertional levels but with the

            following non-exertional limitations: the claimant is limited to unskilled job

            tasks. Further, she is able to have no interaction with the general public

            and only occasional interaction with coworkers and supervisors. She is

            unable to engage in tandem job tasks. Moreover, she must avoid

            exposure to large crowds and loud noises, such as noises louder than

            office noise. Finally, the claimant is limited to a low stress work

            environment with no production rate or constant motion job tasks.”

            (AR 18)

                   Five Steps Required: “Under the authority of the Social Security

            Act, the Social Security Administration has established a five-step

            sequential evaluation process for determining whether an individual is

            disabled (20 CFR 404.1520(a) and 416.920(a)).” (AR 14)




                                       Page 10 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 11 of 53




                   Step One Findings: “The claimant has not engaged in substantial

            gainful activity since June 15, 2017, the alleged onset date (20 CFR

            404.1571 et seq., and 416.971 et seq.).” (AR 15)

                   Step Two Findings: “The claimant has the following severe

            impairments: major depressive disorder; posttraumatic stress disorder

            (PTSD); generalized anxiety disorder; and adjustment disorder (20 CFR

            404.1520(c) and 416.920(c)). The above medically determinable

            impairments significantly limit the ability to perform basic work activities as

            required by SSR 85-28.” (AR 16)

                   Step Three Findings: “The claimant does not have an impairment

            or combination of impairments that meets or medically equals the severity

            of one of the listed impairments in 20 CFR Part 404, Subpart P, Appendix

            1 (20 CFR 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 and

            416.926).” (id.)

                   Step Four Findings: “The claimant is unable to perform any past

            relevant work (20 CFR 404.1565 and 416.965).” (AR 22)

                   Step Five Findings: “Based on the testimony of the vocational

            expert, the undersigned concludes that, considering the claimant's age,

            education, work experience, and residual functional capacity, the claimant

            is capable of making a successful adjustment to other work that exists in

            significant numbers in the national economy.” (AR 24)


                                       Page 11 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 12 of 53




                   Decision: “Based on the application for a period of disability and

            disability insurance benefits protectively filed on June 28, 2018, the

            claimant is not disabled under sections 216(i) and 223(d) of the Social

            Security Act. Based on the application for supplemental security income

            protectively filed on June 28, 2018, the claimant is not disabled under

            section 1614(a)(3)(A) of the Social Security Act.” (id.)

         F. Plaintiff’s Review of the ALJ’s Findings

                   The ALJ erred by making false deductions. The ALJ’s reasons for

            refuting the Plaintiff’s evidence are not substantial and they misrepresent

            the evidence of record, as a whole. These presumptions were simply not

            true, and they are based on a few obscure citations that do not stand

            together to support her findings of facts. The following are examples of

            isolated notations and errant conclusions the ALJ stated as her reasons

            for finding the Plaintiff “not disabled”:

                   1. “…not consistent with the results of the claimant’s mental status

                       examinations, which largely showed normal concentration,

                       attention, and memory (4F; 15F/7; 16F).” (AR 21)

                   2. “… not consistent with the treatment records as a whole, which

                       demonstrate that the claimant’s mental health conditions

                       improved as time passed (4F; 16F).” (AR 22)




                                        Page 12 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 13 of 53




                          3. “… the claimant said she can walk a mile on a good day and her

                               gait and station were normal during physical examinations

                               (6E/7; 15F/27).” (AR 16)

                          4. “Moreover, this condition may be related to the claimant’s low

                               vitamin D storage2 value noted in her medical records (4F/124).”

                               (id.)

                          5. “the claimant scored in the above average range for verbal

                               learning and memory (15F/7, 19-20).” (AR 17)

                          6. “The claimant was also able to list the months forward and

                               backwards (15F/7).” (id.)

                          7. “In May 2019, the claimant reported having good concentration

                               (16F/95).” (id.)

                          8. “On neurocognitive tests, the claimant scored in the above

                               average range (15F/7).” (id.)

                          9. “During mental status and physical examinations, the claimant’s

                               appearance was within normal limits (4F; 15F/7, 27; 16F).” (id.)

                          10. “The claimant’s judgment and insight were also noted to be

                               normal on several occasions (4F; 15F/7; 16F).” (AR 17-18)

                          11. “During physical examinations, the claimant was noted to have

                               a normal mood, affect, and behavior (12F/3, 5). On



 2
  This comment by the ALJ is a medical speculation, and depicts a tendency toward drawing speculative
 conclusions from isolated notations in the evidence of record.

                                                  Page 13 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 14 of 53




                      neurocognitive tests, the claimant scored in the above average

                      range as well (15F/7).” (AR 20)

                   12. “… the extreme limitations are not supported by Dr. Bali’s

                      treatment records, which showed that the claimant’s mental

                      health conditions improved after the alleged onset date (4F;

                      16F). They are also not consistent with the results of the

                      claimant’s mental status examinations, which largely showed

                      normal concentration, attention, and memory (4F; 15F/7; 16F).”

                      (AR 21)

                   13. “The undersigned finds these opinions to be unpersuasive as

                      they are not supported by Dr. Bali’s treatment records, which

                      showed that the claimant’s mental health conditions improved

                      between after the alleged onset date (4F; 16F). It is also not

                      consistent with the results of the mental status examinations,

                      which largely showed normal concentration, attention, and

                      memory (4F; 15F/7; 16F).” (id.)

                   Specifically, the ALJ relied heavily on a single page from the

            hearing exhibits, which was “15F/7”, to portray the Plaintiff’s mental status

            as “normal” or “above average”. (AR 17-22) This one page is just cursory

            intake notes from UCHealth, dated December 13, 2018. (AR 538)

            Furthermore, the ALJ’s citations do not accurately portray the context

            within which the UCHealth records were documented.


                                      Page 14 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 15 of 53




                   The purpose for the Plaintiff to seek neurological testing at

            UCHealth was to rule out any brain injury that may have been caused

            during her major surgery in 2016, when she experienced serious

            complications due to prolonged anesthesia. (AR 266, 533)

                   Thankfully, after extensive treatment at UCHealth from December

            2018 until May 2019, the Plaintiff was relieved to find out that her severe

            problems with memory and concentration were not attributed to any

            physical anomalies in her brain. UCHealth physicians determined that

            stressors were most likely causing her memory and concentration

            problems. As such, UCHealth physicians recommended that she continue

            treatment for her chronic symptoms of anxiety and depression at AllHealth

            Network. (AR 542)

                   In his summary of findings, the Plaintiff’s treating

            neuropsychologist, Dr. Greher, clarified a common misconception related

            to the discrepancy between the Plaintiff’s positive test results compared to

            her functional limitations. On March 19, 2019, Dr. Greher stated:

                          “Of course, it is understood that there is a notable

                          discrepancy between the patient’s cognitive complaints and

                          her actual abilities observed in objective testing. Such

                          discrepancies are not uncommon in patients with significant

                          psychological challenges and stressors, which tend to

                          impact people more negatively in the course of more

                                      Page 15 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 16 of 53




                          challenging demands of everyday life than they do in the

                          controlled environment of neuropsychological testing.”

                          “I obviously fully support the patient’s ongoing mental health

                          treatments at AllHealth, given the chronic and severe nature

                          of these challenges, and encourage her to inquire as to

                          whether more frequent consultations with her psychiatrist

                          (e.g., once per month) are possible, to help maximize her

                          benefit.” (AR 549)

                  Likewise, the ALJ relied heavily on hearing exhibits “4F” and “16F”

            to refute the Plaintiff’s evidence. (AR 293-441) (AR 563-662). The

            following misleading presumption was used repeatedly throughout the

            ALJ’s decision: “the claimant’s mental health conditions improved

            after the alleged onset date (4F; 16F).” These two exhibits represent

            hundreds of pages of medical records from AllHealth Network. She

            excluded all references within exhibits “4F” and “6F” which often stated

            Plaintiff’s status was “abnormal” and “unstable/worsening”. The citations

            used by the ALJ from these 700 pages are isolated and misleading.

                  She also excluded all references to the Plaintiff’s condition

            classified as “chronic”. The following are examples of the ALJ’s

            exclusions:




                                      Page 16 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 17 of 53




                   1. “abnormal” (AR 333, 349, 428, 571, 576, 595, 620, 626)

                   2. “unstable/worsening” (AR 322-324, 333-334, 350-351, 566-567,

                       571-572, 577-578, 596, 622, 627-628)

                   3. “chronic” (AR 320, 322, 331, 395, 425, 436, 574, 580, 592, 599,

                       618, 624, 630, 650, 657)

                   The ALJ refused to evaluate important lay evidence from the

            Plaintiff’s closest friend and family members. These documents from

            2018 and 2019 clearly depict observations of the Plaintiff’s chronic

            functional limitations, witnessed in person, over an extended period of

            time. (AR 249-251, 489-495) The ALJ did not provide substantial legal

            reasons for her rejection of this important lay evidence. Instead, she

            stated in her decision, “Since these are not medical opinions, the

            undersigned need not specifically evaluate these statements”.

            (AR 22)

                   In her RFC, the ALJ did not substantially explain her findings of the

            Plaintiff’s abilities “to perform a full range of work at all exertional levels”,

            based on the evidence of record. (AR 18) Furthermore, she refuted the

            Plaintiff’s claims of exertional limitations without providing substantial

            reasons to support her dismissals, based on the evidence of record. She

            stated:




                                        Page 17 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 18 of 53




                            1. “The claimant also reported experiencing fatigue (3E/2; 4F/124).

                                However, there is no medically determinable impairment in the

                                treatment records to explain the claimant’s fatigue (1F-20F).”

                                (AR 16)

                            2. “Without objective medical evidence in the record3, the

                                claimant’s shoulder problems and fatigue are not medically

                                determinable impairments.” (id.)

                            The ALJ based the majority of her reasons in her decision of “not

                   disabled” on the reports from Disability Determination Services (DDS),

                   which are not consistent with the record, as a whole. The ALJ relied

                   heavily on documentation from DDS physicians “Lori Leopold, D.O.”, and

                   “Sarah Sexton, Psy.D.,” (AR 20-21).

                            The DDS recommendations were completed in September 2018

                   and deduced from the Plaintiff’s disability claim forms and deficient

                   medical records. These reports provide a very narrow, incomplete and

                   outdated view of the Plaintiff’s condition. (AR 80-92) DDS records state

                   repeatedly: “There is no indication that there is a medical opinion

                   from any medical source.” (AR 71, 73, 88, 90)




 3
   There is plenty of objective medical evidence in the record to substantiate the Plaintiff’s claims of fatigue,
 including professional mental health evaluations performed by Dr. Bali in October 2018 and September 2019.

                                                     Page 18 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 19 of 53




                   Thus, the DDS recommendations excluded both of Dr. Bali’s

            professional mental health evaluations, which were performed face-to-face

            in October 2018 and September 2019, (AR 498-502, AR 668-674)

                   Furthermore, DDS physicians made no contact with the

            Plaintiff, whatsoever. After DDS recommendations were completed in

            September 2018, one full year passed before the ALJ hearing in

            September 2019. Consequently, twelve vital months of the Plaintiff’s

            treatment records were also excluded from the DDS findings.

                   Thus, the DDS opinions were formed on significantly

            underdeveloped evidence, excluding essential details of the Plaintiff’s

            chronic mental health condition.

                   The ALJ’s deductions of evidence from the Plaintiff’s treating

            psychiatrist, Dr. Bali, were split. The ALJ found agreeable all of Dr. Bali’s

            “mild” and “moderate” opinions, which supported her finding of “not

            disabled”. However, with transparent precision, the ALJ rejected all of the

            “marked” and “extreme” opinions in Dr. Bali’s professional mental health

            evaluations from 2018 and 2019. (AR 21, 498-502, 668-674)

                   These rejections by the ALJ caused criteria to remain unsatisfied in

            “paragraph B” of the mental health evaluation regarding “severity and

            persistence” of functional limitations for determining the Plaintiff disabled,

            under listings 12.04, 12.06 and 12.15, in step three of the five-step


                                       Page 19 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 20 of 53




                  sequential evaluation process for determining whether an individual is

                  disabled.4 The ALJ’s reasons for finding Dr. Bali’s opinions unpersuasive

                  are not substantial, nor consistent with the evidence of record, as a whole.

                           Her reasons are based on the aforementioned false presumptions,

                  upon which she founded her ultimate determination of “not disabled”.

                  Below are the ALJ’s findings, refuting Dr. Bali’s objective medical

                  evidence:

                                1. “In October 2018, the Dr. Bali opined that the claimant has

                                    extreme limitations in her ability to make judgments on

                                    complex work-related decisions and marked limitations in

                                    her ability to understand, remember, and carry out complex

                                    instructions (10F/2; 11F/2).” (AR 21)

                                2. “She also found that the claimant had moderate impairments

                                    in her ability to make judgments on simple work-related

                                    decisions and respond appropriately to usual work situations

                                    and changes in a routine work setting (10F/2-3;11F/2-3).

                                    She also opined that the claimant had a mild impairment in

                                    her ability to understand, remember, and carry out simple

                                    instructions (10F/2; 11F/2). Furthermore, she noted that the




 4
   For the remainder of this Opening Brief document, the phrase “step three” means, specifically, “step three of the
 five-step sequential evaluation process for determining whether an individual is disabled”, whenever this portion:
 “…of the five-step sequential evaluation process for determining whether an individual is disabled” is not included.

                                                    Page 20 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 21 of 53




                        claimant has a poor memory (10F/3; 11F/3). The

                        undersigned finds this opinion to be somewhat persuasive.”

                        (id.)

                     3. “Although Dr. Bali noted that she based her assessment on

                        a psychiatric assessment, she did not include any specific

                        details or citations from that assessment to support her

                        opinion (10F). The undersigned finds her moderate

                        limitations to be supported by and consistent with the

                        treatment records, which demonstrate that the claimant

                        consistently pursued treatment for her mental health

                        conditions (1F-20F).” (id.)

                     4. “However, the extreme limitations are not supported by Dr.

                        Bali’s treatment records, which showed that the claimant’s

                        mental health conditions improved after the alleged onset

                        date (4F; 16F). They are also not consistent with the results

                        of the claimant’s mental status examinations, which largely

                        showed normal concentration, attention, and memory (4F;

                        15F/7; 16F).” (id.)

                     5. “Additionally, in September 2019, Dr. Bali found that the

                        claimant was seriously limited or unable to meet competitive

                        standards in a number of mental abilities and aptitudes

                        needed to perform unskilled, semiskilled, and skilled work


                                    Page 21 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 22 of 53




                          (20F/4-5). She also found that the claimant had marked

                          limitations in her ability to concentrate, persist, maintain

                          pace, and adapt in the workplace and mild limitations in her

                          ability to remember and apply information (20F/6). Further,

                          she opined that the claimant would likely miss more than

                          four days of work per month if she were to work on a full-

                          time basis (20F/7).” (id.)

                      6. “The undersigned finds these opinions to be unpersuasive

                          as they are not supported by Dr. Bali’s treatment records,

                          which showed that the claimant’s mental health conditions

                          improved between after the alleged onset date (4F; 16F). It

                          is also not consistent with the results of the mental status

                          examinations, which largely showed normal concentration,

                          attention, and memory (4F; 15F/7; 16F).” (id.)

                   The ALJ’s findings only slightly discuss facts regarding the

            extensive duration of the Plaintiff’s mental illness: “The claimant noted that

            she has struggled with depression since her teens and it was first treated

            in 2001 (4F/3).” (AR 19)

                   The Plaintiff’s evidence represents decades of severe symptoms,

            originating from childhood trauma. The ALJ disregarded the consistent

            longitudinal evidence of long-term psychiatric treatment in the evidence of

            record, from 2003 to 2016. (AR 269-286, 467-486)

                                       Page 22 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 23 of 53




                   The ALJ also refused to evaluate non-medical evidence provided

            by the Plaintiff’s ex-husband, describing his observations of the Plaintiff’s

            condition over time, from 1994 – 2019. (AR 251) The following records

            provide important insight regarding the history and long-term impact of the

            Plaintiff’s mental health challenges:

                   1. 1994 – 2019: Bradley Johnston, Plaintiff’s ex-husband. Mr.

                      Johnston’s witnessed the Plaintiff’s anguish from depression

                      and anxiety over an extended period of time. (id.)

                   2. 2013 – 2016: Dr. Linda Williams, MD. The Plaintiff’s prior

                      records from Dr. Williams stated the “duration” of the Plaintiff’s

                      condition as “chronic” at each session. (AR 269-286)

                   3. 2003 – 2013: Colorado PsychCare. Ilene Nova, PA-C. These

                      years reflect intermittent treatment while the Plaintiff struggled to

                      work and keep her health insurance. (AR 467-486)

                   The ALJ’s findings of facts represent omitted pivotal testimony of

            the VE. Based on the RFC limitations, the VE had recommended three

            positions to the ALJ that he believed would be appropriate for the Plaintiff.

            (AR 58) The ALJ then continued her questioning to inquire about the

            effects of additional limitations on the prospective vocations listed in the

            DOT. She asked the VE whether off-task interruptions or absenteeism

            would rule out the three recommended jobs.



                                      Page 23 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 24 of 53




                    The VE confirmed that either of the additional limitations would

             effectively rule out all available positions in the DOT. (AR 58-59) The

             following is an excerpt from the ALJ questioning the VE at the hearing:

                           “Q. Okay. All right, and then if the individual, due to

                           symptoms they were experiencing, were going to be off task

                           15 percent of the workday, would that rule out those jobs?

                           A. Yes, I believe it would.

                           Q. And all competitive employment?

                           A. Yes, Your Honor.

                           Q. Okay. And then take that last one off, if the individual

                           were going to be expected to leave early or be absent two

                           workdays a month on a consistent basis, would that rule out

                           those jobs?

                           A. Yes, I believe it would.

                           Q. Okay, and all competitive employment?

                           A. Yes.” (id.)

             The ALJ found the Plaintiff “not disabled” without resolving the

       discrepancies raised by the VE’s testimony, that “low-stress work” and

       “production rate” from the RFC are not included in the DOT. She concluded:




                                         Page 24 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 25 of 53




                                     “Based on the testimony of the vocational expert, the

                                     undersigned concludes that, considering the claimant's age,

                                     education, work experience, and residual functional capacity,

                                     the claimant is capable of making a successful adjustment to

                                     other work that exists in significant numbers in the national

                                     economy. A finding of "not disabled" is therefore appropriate

                                     under the framework of the above-cited rule.” (AR 24)

                            1. Prior to the ALJ’s finding of “not disabled”, the VE testified that

                                 his recommendations were “consistent with the DOT”, but then

                                 he clarified that most of the non-exertional limitations in the

                                 RFC are not included in the DOT5. He stated:

                                     “I have supplemented that publication with my experience in

                                     the vocational field to answer many of the questions you’ve

                                     asked regarding public contact, co-workers, supervisors,

                                     tandem tasks, low-stress work, production rate… crowds of

                                     people and off task and absenteeism. Those things aren’t

                                     specifically addressed in the DOT, so, again, I relied on my

                                     experience to answer those questions.” (AR 59-60)




 5
   The VE stated his job recommendations to the ALJ with clarifications to explain that most of the non-exertional
 limitations in the RFC are not included in the DOT. Setting aside all the limitations not included in the DOT, the RFC
 had very few remaining non-exertional restrictions: “loud noises”, “constant motion job tasks”, and the
 requirement of “unskilled job tasks”.

                                                     Page 25 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 26 of 53




                  2. The ALJ addressed this discrepancy in her decision letter,

                     stating:

                        “The vocational expert testified that in addition to relying on

                        the DOT, he supplemented his testimony with his education,

                        experience, and training regarding limitations involving public

                        contact, tandem work, coworkers and supervisors, low stress

                        work, production rates, crowds of people, off-task, and

                        absenteeism.” (AR 24)

                  3. She then continued:

                        “Accordingly, the undersigned finds the vocational expert’s

                        testimony reliable. Pursuant to SSR 00-4p, the undersigned

                        has determined that the vocational expert's testimony is

                        consistent with the information contained in the Dictionary of

                        Occupational Titles.” (id.)

                  4. While the ALJ’s next statement resolved the discrepancies

                     involving “interaction with others”, it did not resolve limitations of

                     “low-stress work” and “production rate”, which are specified in

                     the RFC. She stated:

                        “However, the undersigned recognizes that the DOT does

                        not specifically cover interaction with others. To the extent

                        that the DOT does not consider limited interaction with


                                     Page 26 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 27 of 53




                                     others in the positions listed above, the undersigned

                                     relies on the vocational expert’s education, experience, and

                                     training. Accordingly, the undersigned finds the vocational

                                     expert’s testimony reliable.” (id.)

              G. Medical Evidence

                            The Plaintiff is eligible for DIB under one, two or three

                   impairments6, under listings: 12.04 for depressive, bipolar and related

                   disorders; 12.06 for anxiety and obsessive-compulsive disorders; and

                   12.15 for trauma- and stressor-related disorders, in the Listing of

                   Impairments. (20 CFR 404, Subpart P, Appendix 1)

                            1. The Plaintiff has been a patient in ongoing treatment for mental

                                health disorders at AllHealth Network, since June 2017. (AR

                                293-441, 563-662) The Plaintiff’s mental health symptoms

                                persisted non-stop for a period significantly longer than twelve

                                months prior to the ALJ hearing date in September 2019.

                                Therefore, the “paragraph A” requirements had already been

                                satisfied for determining the Plaintiff “disabled” at step three.

                                (20 CFR 404.1520(a) and 416.920(a)) The ALJ did not dispute

                                this fact in her decision.



 6
   The Plaintiff understands that a DIB payment amount calculation is not affected, based on whether or not a
 claimant is found disabled under multiple listings. The Plaintiff respectfully includes all three of these listings,
 based on her mental health diagnoses, because she is not aware if any of the three takes precedent over another.

                                                    Page 27 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 28 of 53




                  2. The Plaintiff’s treating psychiatrist, Dr. Bali, clearly stated

                      several functional limitations as “marked” and “extreme”, over

                      an extended period of time, in her 2018 and 2019 professional

                      mental health assessments. (AR 498-502, 668-674) This

                      objective medical evidence is consistent with the Plaintiff’s

                      testimony and the evidence of record, as a whole. Therefore,

                      “paragraph B” requirements of “severe and persistent”

                      limitations were also satisfied for determining the Plaintiff

                      disabled at step three, under listings 12.04, 12.06 and 12.15, in

                      the Listing of Impairments. (20 CFR 404, Subpart P, Appendix

                      1) This fact was refuted by the ALJ in her decision. (AR 18)

                      However, the evidence cited by the ALJ was based on isolated,

                      temporal facts that were insufficient to support her findings. In

                      contrast, the Plaintiff’s evidence of record consistently

                      substantiates her claims of “severe and persistent” limitations.

                      (20 CFR 404.1520(c)(3) and 20 CFR 416.929(c)(3))

                      (SSR 16-3p)

                  The Plaintiff’s closest friend and family members provided empirical

            observations from 2018 and 2019, depicting the Plaintiff’s functional

            limitations, over an extended period of time. This evidence is consistent

            with the Plaintiff’s claims and the evidence record as a whole. (AR 249-

            251, 489-495)


                                      Page 28 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 29 of 53




                   The Plaintiff’s psychological therapist at AllHealth Network, Dalton

            Ross, LCSW, provided evidence based on face-to-face biweekly treatment

            sessions with the Plaintiff. His letter is consistent with the evidence of

            record, as a whole. (AR 667) He explained his insights into the Plaintiff’s

            PTSD symptoms and therapy treatments, stating:

                          “Over the past year, Andrea and I have been utilizing

                          evidence-based treatment modalities, such as EMDR (Eye-

                          Movement Desensitization and Reprocessing), CBT

                          (Cognitive Behavioral Therapy), and family therapy to help

                          Andrea reduce and manage her PTSD and Depressive

                          symptoms. Andrea’s PTSD symptoms include: racing &

                          intrusive thoughts, avoidance, flashbacks, nightmares,

                          hypervigilance, and startle response. Andrea’s depressive

                          symptoms include: hopelessness, suicidal ideation,

                          amotivation, decrease in ambition, and isolation.”

                          “Andrea is highly motivated for change and eager to learn

                          and practice new coping skills to help her reduce and

                          manage her PTSD and depression.” (AR 22)

                   The ALJ’s findings of facts included the Plaintiff’s psychiatric

            medications and related side effects of sedation and fatigue. The ALJ did

            not directly refute any of the Plaintiff’s claims regarding the side

            effects from medications. (AR 19) In her decision, the ALJ stated:

                                       Page 29 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 30 of 53




                             1. “The claimant has treated her mental health conditions with a

                                  variety of medication, including fluoxetine, bupropion,

                                  clonazepam, and Cymbalta (4F/3; 16F; 20F/2).” (id.)

                             2. “The claimant reported experiencing side effects from her

                                  psychotropic medication, such as sedation, drowsiness, fatigue,

                                  nausea, and dizziness (Hearing Testimony; 20F/2).” (id.)

                             3. “The claimant testified that she finds her psychotropic

                                  medications helpful, but she does not want to increase them

                                  due to the side effects, including sedation, flightiness, and

                                  weight-gain.” (id.)

                             4. “She is drowsy due to the medication and has to nap during the

                                  day and cannot drive on Busparin7.” (id.)

                             5. “The claimant specifically reported that her mood improved

                                  when her medications were tweaked (4F/70, 98; 16F/22, 24, 37,

                                  60, 68, 88, 95).” (AR 20)

                             6. “The treatment records also reflect that when the claimant was

                                  not on her psychotropic medications, her mental health

                                  conditions deteriorated (4F/10).” (id.)

                             The Plaintiff’s psychiatric medications were adjusted significantly,

                     from the time of her emotional breakdown in June 2017 until the ALJ




 7
     “Busparin” is a misspelling of “Buspar”, or the generic version of the same medication named “Buspirone”.

                                                     Page 30 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 31 of 53




            hearing in September 2019, spanning a period of approximately 27

            months. (AR 309, 314, 323, 334,429, 608-610, 661)

                   As of July 5, 2017, the Plaintiff’s psychiatric medications and

            dosages were: 150mg daily of Wellbutrin XL; 20mg daily of Prozac, and

            up to 60mg daily of Buspar, as needed. (AR 309). By comparison, at the

            date of the ALJ hearing on September 23, 2019, the Plaintiff’s psychiatric

            medications and dosages had been increased to: 450mg daily of

            Wellbutrin XL; 100mg daily of Pristiq; 2mg daily of Klonopin, and up to 60

            mg daily of Buspar, as needed. (AR 661)

                   The Plaintiff’s dosages had been adjusted to mitigate her

            augmented symptoms of anxiety and depression, over time. The Plaintiff

            testified that her medications do not alleviate her mental health symptoms.

            She also testified that she suffers side effects of sedation and fatigue on a

            daily basis. The ALJ confirmed the Plaintiff’s testimony, stating:

            “She is drowsy due to the medication and has to nap during the

            day.” (AR 19) The ALJ also confirmed the Plaintiff’s “severe impairments”

            in her decision. She stated:

                   1. “The claimant has the following severe impairments: major

                      depressive disorder; posttraumatic stress disorder (PTSD);

                      generalized anxiety disorder; and adjustment disorder (20 CFR

                      404.1520(c) and 416.920(c)).” (AR 16)



                                      Page 31 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 32 of 53




                           2. She further stated: “The above medically determinable

                                impairments significantly limit the ability to perform basic work

                                activities as required by SSR 85-288.” (id.)

                           3. She then continued: “After careful consideration of the evidence,

                                the undersigned finds that the claimant’s medically determinable

                                impairments could reasonably be expected to cause the alleged

                                symptoms…” (AR 20)

                           Then the ALJ’s logic abruptly reversed, and her reasons for denial

                  of DIB are based on vague and unsupported facts. She contradicted her

                  own confirmations when she stated:

                           1. “…however, the claimant’s statements concerning the intensity,

                                persistence and limiting effects of these symptoms are not

                                entirely consistent with the medical evidence and other

                                evidence in the record for the reasons explained in this

                                decision.” (id.)

                           2. “As for the claimant’s statements about the intensity,

                                persistence, and limiting effects of his or her symptoms, they

                                are inconsistent because the treatment records reflect that the

                                claimant’s mental health conditions improved as time

                                progressed (4F; 16F).” (id.)




 8 This SSR is “SSR 85-28: Titles II and XVI: Medical Impairments That Are Not Severe”. However, the ALJ had
 already confirmed the Plaintiff’s impairments “severe”. This inconsistency was not resolved in the ALJ’s decision.

                                                    Page 32 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 33 of 53




     III.     LEGAL ARGUMENTS

                            The Plaintiff respectfully contends that the ALJ made errors of law,

                   as defined by the United States Federal Administrative Law, within Codes

                   of Federal Regulations (CFRs) 20 CFR 404.1520 et seq., and 20 CFR

                   416.920 et seq., and within 20 CFR 404.1529 et seq.; and 20 CFR

                   416.929 et seq.. She further contends that the ALJ erred by misapplying

                   several rules in the Social Security Rulings (SSRs): SSR 16-3p, SSR 96-

                   8p and SSR 00-4p.

                            The Plaintiff contents that ALJ’s reasons for refuting her evidence

                   are a skewed representation of the evidence of record, as a whole9. In

                   most reasons, the ALJ cited a few obscure medical records that did not

                   meet requirements of substantial evidence to support her decision of “not

                   disabled”. The determination whether substantial evidence supports the

                   ALJ’s decision “is not simply a quantitative exercise, for evidence is not

                   substantial if it is overwhelmed by other evidence or if it constitutes mere

                   conclusion.” (Ray v. Bowen, 865 F.2d 222, 224 (10th Cir. 1989))




 9
  The Plaintiff understands that the evidence of record consists of almost 700 pages, and therefore the ALJ’s false
 presumptions could be attributed to time constraints of reviewing all the evidence. However, the Plaintiff also
 respectfully contends that the ALJ’s reasons are not substantiated by the evidence of record, to explain her
 dismissal of evidence from the Plaintiff’s treating psychiatrist, and omissions from the testimony of the VE. Overall,
 the ALJ relied mostly on the evidence from DDS, which was unreliable for the reasons that it was outdated by one
 year, excluded vital records and that DDS physicians had no contact with the Plaintiff, whatsoever.

                                                     Page 33 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 34 of 53




         A. The ALJ erred by disregarding the Plaintiff’s evidence from treating

            physicians and relied heavily on DDS recommendations.

                   The ALJ erred by not finding the Plaintiff “disabled” at step three of

            the five-step sequential evaluation process for determining whether an

            individual is disabled (20 CFR 404.1520(a) and 416.920(a)). If the ALJ

            had properly examined and applied the Plaintiff’s evidence, she would

            have found requirements of “paragraph A” and “paragraph B” both

            satisfied. (20 CFR 404, Subpart P, Appendix 1)

                   She would have found the Plaintiff “disabled” at step three, and

            discontinued further evaluation. These errors are harmful because they

            prompted the ALJ to find the Plaintiff “not disabled”, when she was clearly

            “disabled”. (SSR 16-3p)

                   In her decision, the ALJ did not refute that “paragraph A”

            requirements had already been satisfied for determining the Plaintiff

            disabled at step three, under listings 12.04 for depressive, bipolar and

            related disorders; 12.06 for anxiety and obsessive-compulsive disorders;

            and 12.15 for trauma- and stressor-related disorders, in the Listing of

            Impairments. (20 CFR 404, Subpart P, Appendix 1)

                   Furthermore, the Plaintiff’s medical records from AllHealth Network

            confirm that her mental health diagnoses and treatment had begun in

            June 2017. (AR 293-441, 563-662) Thus, the Plaintiff’s treatment had


                                      Page 34 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 35 of 53




            continued significantly longer than twelve months, prior to the date of the

            ALJ hearing, on September 23, 2019, as required to satisfy “paragraph A”

            at step three. (20 CFR 404.1520(a) and 416.920(a))

                   However, the ALJ erred by rejecting each of the “marked” and

            “extreme” opinions from Dr Bali’s professional mental health assessments

            in 2018 and 2019. These rejections by the ALJ caused criteria to remain

            unsatisfied in “paragraph B” of the mental health evaluation regarding

            “severity and persistence” of functional limitations for determining the

            Plaintiff disabled at step three, under listings 12.04, 12.06 and listing

            12.15, in the Listing of Impairments. (20 CFR 404.1520(a) and 416.920(a)

            and 20 CFR 404, Subpart P, Appendix 1).

                   In addition, Dr. Bali’s professional mental evaluation in September

            2019 (a few weeks prior the ALJ hearing), states that the Plaintiff’s

            prognosis was “fair” and her response to treatment was also “fair”. (AR

            669) Dr. Bali also stated “…symptoms are recurrent and severe which

            impair functioning”. (AR 674) The ALJ’s reasons for finding Dr. Bali’s

            opinions unpersuasive are not substantial, nor consistent with the

            evidence of record, as a whole. ((20 CFR 404.1520(c)(3) and 20 CFR

            416.929(c)(3)) (SSR 16-3p) The ALJ stated:

                          “The undersigned finds these opinions to be unpersuasive

                          as they are not supported by Dr. Bali’s treatment records,

                          which showed that the claimant’s mental health conditions

                                       Page 35 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 36 of 53




                          improved between after the alleged onset date (4F; 16F). It

                          is also not consistent with the results of the mental status

                          examinations, which largely showed normal concentration,

                          attention, and memory (4F; 15F/7; 16F).” (AR 21)

                   In her RFC, the ALJ erred by disregarding Dr. Bali’s objective

            medical evidence, regarding absenteeism. Dr. Bali stated in September

            2019 (a few weeks prior to the ALJ hearing), that the Plaintiff’s

            impairments were anticipated to cause her to be absent from work “more

            than four days per month”. (AR 67) (20 CFR 404.1520(c)(3) and 20 CFR

            416.929(c)(3)) (SSR 16-3p)

            The ALJ stated:

                          “Further, she opined that the claimant would likely miss more

                          than four days of work per month if she were to work on a

                          full-time basis (20F/7).” (AR 21)

                          “The undersigned finds these opinions to be unpersuasive

                          as they are not supported by Dr. Bali’s treatment records,

                          which showed that the claimant’s mental health conditions

                          improved between after the alleged onset date (4F; 16F). It

                          is also not consistent with the results of the mental status

                          examinations, which largely showed normal concentration,

                          attention, and memory (4F; 15F/7; 16F).” (id.)



                                      Page 36 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 37 of 53




                   The ALJ erred by finding the opinions from DDS non-treating

            physicians most persuasive, while finding the Plaintiff’s objective medical

            evidence unpersuasive. She further erred by disregarding longitudinal

            evidence depicting the Plaintiff’s extended history of mental health

            disorders, precipitated by long-term persistent trauma beginning in her

            childhood. (AR 269-286, 467-486) These errors are harmful because the

            ALJ disregarded the pertinent facts of the Plaintiff’s claim, and was

            prompted to find the Plaintiff “not disabled”, when she clearly was

            “disabled”. (20 CFR 404.1520(c) and 20 CFR 416.929(c)) (SSR 16-3p)

                   DDS physicians had no contact with the Plaintiff, whatsoever.

            DDS recommendations were derived exclusively from review of the

            Plaintiff’s application forms and incomplete, deficient medical records. (20

            CFR 404.1520(c)(3) and 20 CFR 416.929(c)(3))

                   The ALJ erred by relying heavily on DDS findings to refute the

            Plaintiff’s strong material evidence, from her long-term treatment at

            AllHealth Network. (AR 293-441 and 563-662)

                   The Plaintiff has an extensive relationship with Dr. Maninder Bali,

            MD., from whom she received continuous psychiatric beginning June

            2017, and extending well beyond the ALJ hearing on September 23, 2019.

            The Plaintiff attended consistent appointments with Dr. Bali every three

            months. Dr. Bali also accommodated additional treatment whenever the

            Plaintiff requested appointments to address problems caused by her


                                      Page 37 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 38 of 53




            psychiatric medications. (20 CFR 404.1520(c)(3) and 20 CFR

            416.929(c)(3))

                   The Plaintiff’s evidence supports the extent of the treatment

            relationship. Dr. Bali’s mental health evaluations from 2018 and 2019

            clearly state the Plaintiff’s limitations, derived by method of professional

            and legal metrics, submitted to the Court in standardized mental health

            assessment forms. (AR 498-502, 668-674) (20 CFR 404.1520(c)(3) and

            20 CFR 416.929(c)(3))

                   Regarding “Specialization”, Dr. Bali’s qualifications include

            advanced education and more than thirteen years of experience practicing

            psychiatric medicine. (AR 502) (20 CFR 1520(c)(4)) and 20 CFR

            416.929(c)(4))

                   The ALJ erred by disregarding the profound significance of

            longitudinal evidence, depicting details of the Plaintiff’s professional

            mental health treatment, spanning from 2003 to 2016. (AR 269-286, 467-

            486) The ALJ misapplied SSR 16-3p, which clearly states:


                          “Important information about symptoms recorded by medical

                          sources and reported in the medical evidence may include,

                          but is not limited to, the following: Onset, description of the

                          character and location of the symptoms, precipitating and

                          aggravating factors, frequency and duration, change over a

                          period of time (e.g., whether worsening, improving, or static),

                                       Page 38 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 39 of 53




                         and daily activities” … “A longitudinal record of any treatment

                         and its success or failure, including any side effects of

                         medication. (20 CFR 404.1520(c)(3) and 20 CFR

                         416.929(c)(3)) (SSR 16-3p)


         B. The ALJ erred in her review of other medical evidence.

                  The ALJ erred by refusing to evaluate nonmedical evidence, from

            the Plaintiff’s closest friend and family members in 2018 and 2019.

            These personal observations of the Plaintiff’s functional impairments over

            an extended period of time, are consistent with the evidence of record, as

            a whole. (AR 249-251, 489-495) The ALJ stated her reason for excluding

            this important evidence: “Since these are not medical opinions, the

            undersigned need not specifically evaluate these statements.”

            (AR 22) The ALJ misapplied SSR 16-3p, which clearly states the required

            diligence to examine non-medical evidence:

                         “If we cannot make a disability determination or decision that

                         is fully favorable based solely on objective medical evidence,

                         then we carefully consider other evidence in the record in

                         reaching a conclusion about the intensity, persistence, and

                         limiting effects of an individual's symptoms.”

                         “Examples of such sources include public and private

                         agencies, other practitioners, educational personnel, non-


                                     Page 39 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 40 of 53




                                     medical sources such as family and friends, and agency

                                     personnel. The adjudicator will consider any personal

                                     observations of the individual in terms of how consistent

                                     those observations are with the individual's statements about

                                     his or her symptoms as well as with all of the evidence in the

                                     file” (20 CFR 404.1529(c)(3) and 416.929(c)(3) (SSR 16-3p)


                            The ALJ erred by disregarding evidence from the Plaintiff’s

                   treating psychological therapist at AllHealth Network, Dalton Ross,

                   LCSW. His evidence is based on face-to-face bi-weekly treatment

                   sessions with the Plaintiff, and his letter is consistent with the evidence of

                   record, as a whole. (AR 667) Mr. Ross explained his insights into the

                   Plaintiff’s PTSD symptoms and therapy treatments, stating:


                                     “Over the past year10, Andrea and I have been utilizing

                                     evidence-based treatment modalities, such as EMDR (Eye-

                                     Movement Desensitization and Reprocessing), CBT

                                     (Cognitive Behavioral Therapy), and family therapy to help

                                     Andrea reduce and manage her PTSD and Depressive

                                     symptoms. Andrea’s PTSD symptoms include: racing &




 10
   Dalton Ross was the Plaintiff’s therapist for a year prior to the ALJ hearing in September 2019. The Plaintiff had
 also been in treatment with two previous therapists at AllHealth Network, beginning July 5, 2017. As reflected in
 the evidence (AR 293-441, 563-662), the Plaintiff’s therapy remained consistent, with bi-weekly appointments for
 the duration of July 2017 until September 2019.

                                                    Page 40 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 41 of 53




                            intrusive thoughts, avoidance, flashbacks, nightmares,

                            hypervigilance, and startle response. Andrea’s depressive

                            symptoms include: hopelessness, suicidal ideation,

                            amotivation, decrease in ambition, and isolation.” (AR 22)

                            (20 CFR 404.1529(c)(3) and 416.929(c)(3) (SSR 16-3p)

         C. The ALJ erred in her review of the Plaintiff’s testimony and other

            evidence supporting her claims.

                      The ALJ erred by disregarding vital factors in the evidence of

            record, which support the Plaintiff’s claims of “intensity, persistence and

            limiting effects” of her mental health condition. The Plaintiff’s professional

            mental health evaluations in 2018 and 2019 clearly state her “marked” and

            “extreme” limitations, over an extended period of time. (AR 498-502, 668-

            674) Furthermore, the Plaintiff’s ongoing tailored treatment history with

            several mental health specialists: Dr. Williams (AR 269-286); Dr. Greher

            (AR 548-552); and Dr. Bali (AR 293-441 and 563-662); and escalating

            prescription history (AR 309, 314, 323, 334, 429, 608-610, 661) are

            consistent indications that her functional limitations are undeniably

            “intense” and “persistent”. The ALJ misapplied SSR 16-3, which clearly

            states:

                            “Persistent attempts to obtain relief of symptoms, such as

                            increasing dosages and changing medications, trying a

                            variety of treatments, referrals to specialists, or changing

                                        Page 41 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 42 of 53




                                    treatment sources may be an indication that an individual's

                                    symptoms are a source of distress and may show that they

                                    are intense and persistent.” (SSR 16-3p)

                           The ALJ further erred by disregarding the Plaintiff’s testimony

                  describing her severe symptoms of daily fatigue, and her statements

                  explaining that she must rest or nap after approximately two hours of

                  concentration. She stated:

                                    “The claimant also reported experiencing fatigue (3E/2;

                                    4F/124). However, there is no medically determinable

                                    impairment in the treatment records to explain the claimant’s

                                    fatigue11 (1F-20F).” (AR 16)

                           Paradoxically, the ALJ did not directly refute the Plaintiff’s

                  testimony describing side effects of her medications. This

                  inconsistency was not resolved in her decision. She stated:

                                    “The claimant reported experiencing side effects from her

                                    psychotropic medication, such as sedation, drowsiness,

                                    fatigue, nausea, and dizziness (Hearing Testimony; 20F/2).”

                                    … “She is drowsy due to the medication and has to nap

                                    during the day and cannot drive on Busparin.” (AR 19)



 11
   The Plaintiff argues that her severe side effects from prescribed medications are sufficient, as a “medically
 determinable impairment in the treatment records to explain the claimant’s fatigue”. Furthermore, the ALJ did not
 directly dispute the Plaintiff’s testimony regarding side effects of her medications. (AR 19)

                                                   Page 42 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 43 of 53




                           The Plaintiff’s claims of fatigue are consistent with the evidence of

                  record. The ALJ’s reason for refuting fatigue stating: “However, there is no

                  medically determinable impairment in the treatment records to explain the

                  claimant’s fatigue12 (1F-20F).” is a direct misapplication of SSR 16-3p:

                                    “However, we will not disregard an individual's statements

                                    about the intensity, persistence, and limiting effects of

                                    symptoms solely because the objective medical evidence

                                    does not substantiate the degree of impairment-related

                                    symptoms alleged by the individual.” (CFR 404.1529(c)(2)

                                    and 416.929(c)(2) (SSR 16-3p)

                                    “Your symptoms, such as pain, fatigue, shortness of breath,

                                    weakness, or nervousness, are considered in making a

                                    determination as to whether your impairment or combination

                                    of impairment(s) is severe.” (CFR 404.1529(c)(4) and

                                    416.929(c)(4) (SSR 16-3p)

                           The ALJ erred by relying heavily on a small number of citations

                  regarding the Plaintiff’s mental status as “normal” or “above average”, to

                  refute the Plaintiff’s claims. (AR 17-22) She cited exhibit “15F/7” more




 12
   The Plaintiff argues that her severe side effects from prescribed medications are sufficient, as a “medically
 determinable impairment in the treatment records to explain the claimant’s fatigue”. Furthermore, the ALJ did not
 directly dispute the Plaintiff’s testimony regarding side effects of her medications. (AR 19)

                                                   Page 43 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 44 of 53




            than twenty times. This exhibit “15F/7” represents just one page of cursory

            notes from UCHealth, dated December 13, 2018. (AR 538)

                   Furthermore, ALJ’s citations do not accurately portray the context

            within which the UCHealth records were documented. In his summary of

            findings, the Plaintiff’s treating neuropsychologist, Dr. Greher, clarified a

            common misconception related to the discrepancy between the Plaintiff’s

            positive test results compared to her functional limitations. On March 19,

            2019, Dr. Greher stated:

                          “Of course, it is understood that there is a notable

                          discrepancy between the patient’s cognitive complaints and

                          her actual abilities observed in objective testing. Such

                          discrepancies are not uncommon in patients with significant

                          psychological challenges and stressors, which tend to

                          impact people more negatively in the course of more

                          challenging demands of everyday life than they do in the

                          controlled environment of neuropsychological testing.”

                          “I obviously fully support the patient’s ongoing mental health

                          treatments at AllHealth, given the chronic and severe nature

                          of these challenges, and encourage her to inquire as to

                          whether more frequent consultations with her psychiatrist

                          (e.g., once per month) are possible, to help maximize her



                                       Page 44 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 45 of 53




                          benefit.” (AR 549) (20 CFR 404.1520(c)(3) and 20 CFR

                          416.929(c)(3)) (SSR 16-3p)

                   Likewise, the ALJ erred by relying heavily on hearing exhibits “4F”

            and “16F” to refute the Plaintiff’s evidence. She repeatedly stated: “the

            claimant’s mental health conditions improved after the alleged onset

            date (4F; 16F).” (AR 293-441, 563-662). These two exhibits represent

            hundreds of pages of medical records from AllHealth Network.

                   The ALJ’s citations are isolated and misleading, because she

            excluded all references within her exhibits “4F” and “6F” which clearly

            stated Plaintiff’s status was “abnormal” and “unstable/worsening”. She

            also excluded all references to the Plaintiff’s condition classified as

            “chronic”. (20 CFR 404.1529(c)(3) and 416.929(c)(3) (SSR 16-3p) The

            following are examples of the ALJ’s exclusions:

                   1. “abnormal” (AR 333, 349, 428, 571, 576, 595, 620, 626)

                   2. “unstable/worsening” (AR 322-324, 333-334, 350-351, 566-567,

                      571-572, 577-578, 596, 622, 627-628)

                   3. “chronic” (AR 320, 322, 331, 395, 425, 436, 574, 580, 592, 599,

                      618, 624, 630, 650, 657)

                   The ALJ erred by relying on vague conclusions for refuting the

            Plaintiff’s claims, and did not provide substantial evidence to support her




                                       Page 45 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 46 of 53




            reasons. She ultimately found the Plaintiff “not disabled”, stating this

            ambiguous phrase:

                          “…however, the claimant’s statements concerning the

                          intensity, persistence and limiting effects of these symptoms

                          are not entirely consistent with the medical evidence…”

                          (AR 20)

                   The ALJ misapplied SSR 16-3p, which clearly states rules required

            for adjudication, when evaluating symptoms in the five-step sequential

            evaluation process to determine whether an individual is disabled:


                          “In evaluating an individual's symptoms, it is not sufficient for

                          our adjudicators to make a single, conclusory statement that

                          "the individual's statements about his or her symptoms have

                          been considered" or that "the statements about the

                          individual's symptoms are (or are not) supported or

                          consistent." It is also not enough for our adjudicators simply

                          to recite the factors described in the regulations for

                          evaluating symptoms. The determination or decision must

                          contain specific reasons for the weight given to the

                          individual's symptoms, be consistent with and supported by

                          the evidence, and be clearly articulated so the individual and




                                      Page 46 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 47 of 53




                          any subsequent reviewer can assess how the adjudicator

                          evaluated the individual's symptoms.” (SSR 16-3p)


         D. The ALJ erred in her development of the Plaintiff’s RFC.

                   In her RFC, the ALJ erred by not providing substantial evidence to

            support her findings of the Plaintiff’s abilities “to perform a full range of

            work at all exertional levels”, based on the evidence of record. (AR 18)

            She also erred by not providing substantial evidence of record to support

            her reasons for refuting the Plaintiff’s claims of functional limitations that

            prevent her from sustaining energy and concentration for an entire day of

            work. The ALJ misapplied SSR 96-8p, which clearly states:

                          “Ordinarily, RFC is an assessment of an individual's ability to

                          do sustained work-related physical and mental activities in a

                          work setting on a regular and continuing basis. A "regular

                          and continuing basis" means 8 hours a day, for 5 days a

                          week, or an equivalent work schedule.” (SSR 96-8p)

                   Furthermore, the ALJ erred by disregarding the Plaintiff’s testimony

            describing the daily interruptions she encounters, due to sudden anxiety.

            The ALJ stated: “The claimant also testified that she has full-blown panic

            attacks once per month and her anxiety interrupts her day several times

            daily (Hearing Testimony).” (AR 19) This testimony is consistent with the

            evidence of record, as a whole. The ALJ further erred by not providing


                                       Page 47 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 48 of 53




            substantial evidence to support her reasons for disregarding the effects of

            intermittent daily anxiety on the Plaintiff’s abilities. The ALJ misapplied

            SSR 96-8p, which clearly states:

                          “The adjudicator must consider all allegations of physical

                          and mental limitations or restrictions and make every

                          reasonable effort to ensure that the file contains sufficient

                          evidence to assess RFC. Careful consideration must be

                          given to any available information about symptoms because

                          subjective descriptions may indicate more severe limitations

                          or restrictions than can be shown by objective medical

                          evidence alone.” (id.)

                   The ALJ erred by disregarding the Plaintiff’s consistent evidence,

            supporting claims that she suffers from severe and persistent exertional

            limitations, precipitated by her chronic non-exertional limitations. The ALJ

            misapplied SSR 96-8p, which clearly states:

                          “The RFC assessment must address both the remaining

                          exertional and nonexertional capacities of the individual.” …

                          “Likewise, even though mental impairments usually affect

                          non-exertional functions, they may also limit exertional

                          capacity by affecting one or more of the seven strength

                          demands. For example, a mental impairment may cause

                          fatigue or hysterical paralysis.” (id.)

                                       Page 48 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 49 of 53




         E. The ALJ erred by misapplying testimony from the VE in her decision.

                   The ALJ erred by not providing substantial evidence to support her

            findings from the testimony of the VE. She further erred by omitting

            material evidence from the VE without any discussion of the omissions in

            her decision. (AR 58-59) She further erred by not explaining how she

            resolved conflicts and inconsistencies in her findings of facts, based on

            the evidence of record. (AR 24, 59-60) (SSR 00-4p) These errors are

            harmful because they prompted` the ALJ to find the Plaintiff “not disabled”,

            when she clearly was “disabled”.

                   The ALJ erred by omitting from her decision all references

            regarding the impact of combining a limitation of off-task interruptions with

            the Plaintiff’s RFC. Testimony from the VE confirmed that off-task

            interruptions of fifteen percent or more per workday would effectively

            eliminate all position-s listed in the DOT, when combined with the

            Plaintiff’s RFC. (AR 58-59) (SSR 00-4p)

                   The ALJ further erred by omitting from her decision all references

            regarding the impact of combining a limitation of absenteeism with the

            Plaintiff’s RFC. Testimony from the VE confirmed that absenteeism of two

            days per month or more would effectively eliminate all positions listed in

            the DOT, when combined with the Plaintiff’s RFC. (AR 59) (SSR 00-4p)




                                      Page 49 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 50 of 53




                   The ALJ erred by finding the Plaintiff “not disabled”, without

            resolving the discrepancies raised by the VE’s testimony, where he

            clarified that RFC limitations of “low-stress work” and “production rate” are

            not included in the DOT. (AR 59-60) During his testimony, the VE clarified

            that his vocational recommendations were based on his professional

            experience, and not the DOT definitions. He explained that most of the

            non-exertional limitations in the RFC are not included in the DOT.

                   While the ALJ resolved the discrepancies involving “interaction with

            others”, she did not resolve limitations of “low-stress work” and “production

            rate”, which are specified in the RFC, but not included in the DOT. The

            ALJ misapplied SSR 00-4p, when she stated:

                          “To the extent that the DOT does not consider limited

                          interaction with others in the positions listed above, the

                          undersigned relies on the vocational expert’s education,

                          experience, and training. Accordingly, the undersigned finds

                          the vocational expert’s testimony reliable.” (AR 24)

                   The ALJ erred by not discussing, nor resolving contradictions within

            her findings of facts. Testimony from the VE regarding absenteeism and

            off-task interruptions was omitted from her decision, without any mention.

            She also left unresolved the discrepancy regarding RFC limitations of

            “low-stress work” and “production rate”, which were not included in the

            DOT. SSR 00-4p clearly states:

                                      Page 50 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 51 of 53




                                        “When vocational evidence provided by a VE or VS13 is not

                                        consistent with information in the DOT, the adjudicator must

                                        resolve this conflict before relying on the VE or VS evidence

                                        to support a determination or decision that the individual is or

                                        is not disabled. The adjudicator will explain in the

                                        determination or decision how he or she resolved the

                                        conflict. The adjudicator must explain the resolution of the

                                        conflict irrespective of how the conflict was identified.”

                                        (SSR 00-4p)

                                        “In particular, this ruling emphasizes that before relying on

                                        VE or VS evidence to support a disability determination or

                                        decision, our adjudicators must: Identify and obtain a

                                        reasonable explanation for any conflicts between

                                        occupational evidence provided by VEs or VSs and

                                        information in the Dictionary of Occupational Titles (DOT),

                                        including its companion publication, the Selected

                                        Characteristics of Occupations Defined in the Revised

                                        Dictionary of Occupational Titles (SCO), published by the

                                        Department of Labor” and “Explain in the determination or

                                        decision how any conflict that has been identified was

                                        resolved.” (id.)


 13
      “VS” is an acronym for “Vocational Specialist”. The ALJ hearing did not include a Vocational Specialist.

                                                       Page 51 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 52 of 53




    IV.     CONCLUSION AND REQUEST FOR RELIEF

                      For the foregoing reasons, the Plaintiff is entitled to an immediate

               award of DIB without further delay. The Plaintiff respectfully requests the

               Court to order her DIB to be paid immediately. Alternatively, the Plaintiff

               requests a remand for further proceedings.




 Respectfully Submitted, on this 29th day of October, 2020.


 s/ Andrea C Johnston

 ANDREA C JOHNSTON
 6217 South Sterne Parkway
 Littleton, CO 80120
 (720) 447-2039
 ajohnston@virtualindeed.com

 Plaintiff, Pro Se




                                         Page 52 of 53
Case 1:20-cv-01366-MSK Document 15 Filed 10/29/20 USDC Colorado Page 53 of 53




                     CERTIFICATE OF SERVICE BY ECF COURT FILING

 DATED this 29th day of October, 2020.

 The foregoing Plaintiff’s Opening Brief was served by Electronic Court Filing (ECF) to:

                                                   JASON R. DUNN
                                                   Acting United States Attorney

                                                   J. BENEDICT GARCÍA
                                                   Assistant United States Attorney
                                                   United States Attorney’s Office
                                                   District of Colorado

                                                   NOAH SCHABACKER
                                                   Special Assistant United States Attorney
                                                   Office of the General Counsel
                                                   Social Security Administration
                                                   1961 Stout Street, Suite 4169
                                                   Denver, CO 80294-4003
                                                   Telephone: (303) 844-6232
                                                   noah.schabacker@ssa.gov

                                                   Attorneys for Defendant

 By s/ Andrea C Johnston

 ANDREA C JOHNSTON
 6217 South Sterne Parkway
 Littleton, CO 80120
 (720) 447-2039
 ajohnston@virtualindeed.com

 Plaintiff, Pro Se




                                         Page 53 of 53
